           Case 2:18-cr-00422-SMB Document 1295 Filed 09/10/21 Page 1 of 6



 1   Thomas H. Bienert, Jr. (CA Bar No.135311, admitted pro hac vice)
     Whitney Z. Bernstein (CA Bar No. 304917, admitted pro hac vice)
 2   BIENERT KATZMAN LITTRELL WILLIAMS LLP
 3   903 Calle Amanecer, Suite 350
     San Clemente, California 92673
 4   Telephone: (949) 369-3700
     Facsimile: (949) 369-3701
 5
     tbienert@bklwlaw.com
 6   wbernstein@bklwlaw.com
     Attorneys for James Larkin
 7
     Paul J. Cambria, Jr. (NY Bar No. 1430909, admitted pro hac vice)
 8
     Erin McCampbell (NY Bar. No 4480166, admitted pro hac vice)
 9   LIPSITZ GREEN SCIME CAMBRIA LLP
     42 Delaware Avenue, Suite 120
10   Buffalo, New York 14202
11   Telephone: (716) 849-1333
     Facsimile: (716) 855-1580
12   pcambria@lglaw.com
     emccampbell@lglaw.com
13   Attorneys for Michael Lacey
14
     Additional counsel listed on next page
15

16                             IN THE UNITED STATES DISTRICT COURT
17                                     FOR THE DISTRICT OF ARIZONA
18

19   United States of America,                        Case No. 2:18-cr-00422-PHX-SMB
20                        Plaintiff,                  MOTION TO LIMIT TESTIMONY
21   vs.                                              OF JESSIKA SVENDGARD

22   Michael Lacey, et al.,
23                        Defendants.
24

25

26

27

28


                               MOTION TO LIMIT SVENDGARD TESTIMONY
         Case 2:18-cr-00422-SMB Document 1295 Filed 09/10/21 Page 2 of 6



 1
     Gary S. Lincenberg (CA Bar No. 123058, admitted pro hac vice)
 2   Ariel A. Neuman (CA Bar No. 241594, admitted pro hac vice)
 3   Gopi K. Panchapakesan (CA Bar No. 279856, admitted pro hac vice)
     BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
 4   DROOKS, LINCENBERG & RHOW PC
     1875 Century Park East, 23rd Floor
 5
     Los Angeles, California 90067-2561
 6   Telephone: (310) 201-2100
     Facsimile: (310) 201-2110
 7   glincenberg@birdmarella.com
     aneuman@birdmarella.com
 8
     gpanchapakesan@birdmarella.com
 9   Attorneys for John Brunst
10   Bruce Feder (AZ Bar No. 004832)
11   FEDER LAW OFFICE PA
     2930 E. Camelback Road, Suite 160
12   Phoenix, Arizona 85016
     Telephone: (602) 257-0135
13   bf@federlawpa.com
14   Attorney for Scott Spear

15   David Eisenberg (AZ Bar No. 017218)
     DAVID EISENBERG PLC
16   3550 N. Central Ave., Suite 1155
17   Phoenix, Arizona 85012
     Telephone: (602) 237-5076
18   Facsimile: (602) 314-6273
     david@deisenbergplc.com
19
     Attorney for Andrew Padilla
20
     Joy Malby Bertrand (AZ Bar No. 024181)
21   JOY BERTRAND ESQ LLC
     P.O. Box 2734
22
     Scottsdale, Arizona 85252
23   Telephone: (602)374-5321
     Facsimile: (480)361-4694
24   joy.bertrand@gmail.com
25   Attorney for Joye Vaught

26

27

28


                             MOTION TO LIMIT SVENDGARD TESTIMONY
          Case 2:18-cr-00422-SMB Document 1295 Filed 09/10/21 Page 3 of 6



 1          The Government’s case largely is predicated on purported “notice” evidence. The
 2   government’s charges, including the indictment’s conspiracy count, however, require a showing
 3   of specific, not general, intent. See United States v. Kaplan, 836 F.3d 1199, 1212 (9th Cir. 2016) (to
 4   prove a conspiracy charge, the government must prove the “requisite intent for the substantive
 5   crime.”). The Government must prove that Defendants had the specific intent to violate the
 6   Travel Act by facilitating business enterprises involved in prostitution in violation of state law.
 7   In connection with the conspiracy count, which, based on the Government’s opening, appears
 8   to be their sole focus in this case, as its opposition to Defendants’ motion for judgment of
 9   acquittal or mistrial made clear by essentially conceding the substantive Travel Act counts, the
10   Government also must show an agreement to pursue an illegal objective, here, the violation of
11   the Travel Act. Therefore, the Government cannot be allowed to introduce every piece of
12   inflammatory, irrelevant evidence under a purported “notice” theory, which effectively blurs the
13   line between a general intent and specific intent standard. See Gibson Specialty Co., 507 F.2d 446,
14   450 (9th Cir. 1974) (“The presumption that one intends the natural and probable consequences
15   of his actions is insufficient in this context to establish
16   intent to facilitate criminal activity .”) (emphasis added).
17          Specifically, as to Jessika Svendgard, her anticipated testimony that she was trafficked at
18   the hands of several pimps is not remotely relevant to demonstrate that these six Defendants had
19   the requisite specific intent to facilitate particular business enterprises involved in prostitution
20   offenses. There will be no evidence that, before Svendgard’s ads were published, any of the six
21   Defendants knew of her, knew of her ads, knew of the pimps who posted her ads, or in any way
22   directly aligned themselves with those pimps. See Gibson, 507 F.2d at 449 (“the prosecutor must
23   show that the manufacturer in some significant manner associated himself with the
24   purchaser’s criminal venture for the purpose of its advancement.”) (emphasis added).
25   Critically, the government has conceded that the business enterprises at issue in Counts 2 – 51
26   of the indictment are “the ongoing prostitution enterprises of Backpage’s customers.”
27   See Dkt. 649 at 32 n.17 (emphasis added). None of Ms. Svendgard’s anticipated testimony will
28   prove any nexus between Defendants and the pimps who posted Svendgard’s ads to the site.
                                                 1
                              MOTION TO LIMIT SVENDGARD TESTIMONY
             Case 2:18-cr-00422-SMB Document 1295 Filed 09/10/21 Page 4 of 6



 1   And there is no evidence that Svendgard’s ads are at all tied to the “marketing strategies” that the
 2   Government continues to assert purportedly form the basis for Defendants’ “specific intent”
 3   here.
 4            The Court cannot allow this trial to become about every bad act associated with Backpage
 5   over a 14-year time period. Allowing the Government to proceed in that manner would violate
 6   Defendants’ rights to a fair trial and effectively amend the indictment beyond the 50 ads at issue.
 7   See Doc. No. 946 at 13 (Order denying motion to dismiss) (“[Defendants] were not indicted for
 8   facilitating the amorphous notion of ‘prostitution.’ They were indicted for facilitating (via
 9   publishing ads) on fifty distinct occasions where prostitutes, prostitution-related businesses, or
10   other groups were involved in the business of prostitution.”).
11
     RESPECTFULLY SUBMITTED this 10th day of September 2021,
12

13                                                              BIENERT KATZMAN LITTRELL
                                                                WILLIAMS LLP
14                                                              s/ Whitney Z. Bernstein
                                                                Thomas H. Bienert, Jr.
15
                                                                Whitney Z. Bernstein
16                                                              Attorneys for James Larkin

17   Pursuant to the District’s Electronic Case Filing Administrative Policies and Procedures Manual (Oct. 2020) §
     II(C)(3), Whitney Z. Bernstein hereby attests that all other signatories listed, and on whose behalf this filing is
18
     submitted, concur in the filing’s content and have authorized its filing.
19
                                                                LIPSITZ GREEN SCIME CAMBRIA LLP
20                                                              s/ Paul J. Cambria, Jr.
21                                                              Paul J. Cambria, Jr.
                                                                Erin McCampbell Paris
22                                                              Attorneys for Michael Lacey
23                                                              BIRD MARELLA BOXER WOLPERT
24                                                              NESSIM DROOKS LINCENBERG AND
                                                                RHOW PC
25                                                              s/ Gary S. Lincenberg
                                                                Gary S. Lincenberg
26                                                              Ariel A. Neuman
27                                                              Gopi K. Panchapakesan
                                                                Attorneys for John Brunst
28

                                                    2
                                 MOTION TO LIMIT SVENDGARD TESTIMONY
     Case 2:18-cr-00422-SMB Document 1295 Filed 09/10/21 Page 5 of 6



 1                                       FEDER LAW OFFICE PA
                                         s/ Bruce Feder
 2                                       Bruce Feder
 3                                       Attorneys for Scott Spear

 4                                       DAVID EISENBERG PLC
                                         s/ David Eisenberg
 5
                                         David Eisenberg
 6                                       Attorneys for Andrew Padilla

 7                                       JOY BERTRAND ESQ LLC
                                         s/ Joy Bertrand
 8
                                         Joy Bertrand
 9                                       Attorneys for Joye Vaught
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                       3
                    MOTION TO LIMIT SVENDGARD TESTIMONY
            Case 2:18-cr-00422-SMB Document 1295 Filed 09/10/21 Page 6 of 6



 1                                       CERTIFICATE OF SERVICE
 2               I hereby certify that on September 10, 2021, I electronically transmitted the attached
 3   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a Notice
 4   of Electronic Filing to the CM/ECF registrants who have entered their appearance as counsel of
 5   record.
 6
                                                   /s/ Toni Thomas
 7                                                 Toni Thomas
 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                     1
     3739131.1                             CERTIFICATE OF SERVICE
